Name: Commission Implementing Regulation (EU) No 741/2014 of 8 July 2014 amending Regulation (EC) No 26/2004 on the Community fishing fleet register
 Type: Implementing Regulation
 Subject Matter: economic geography;  fisheries;  Europe;  European construction;  regions and regional policy;  information technology and data processing
 Date Published: nan

 9.7.2014 EN Official Journal of the European Union L 200/3 COMMISSION IMPLEMENTING REGULATION (EU) No 741/2014 of 8 July 2014 amending Regulation (EC) No 26/2004 on the Community fishing fleet register THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1380/2013 of 11 December 2013 on the Common Fisheries Policy, amending Council Regulation (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 24(4) thereof, Whereas: (1) Commission Regulation (EC) No 26/2004 (2) lays down, inter alia, the obligations of Member States regarding the transmission of data on vessel characteristics and activity from their national registers to the Commission. (2) In order to ensure accurate and efficient information transfer of those fleet data, it is appropriate to update Annex I to Regulation (EC) No 26/2004 as regards the country codes, the codes for fishing gear and the fleet segmentation codes to be used for the transmission of such data. (3) It is necessary to provide for a table of the country codes in order to facilitate the transmission of data pursuant to Articles 6 and 8 of the Regulation (EC) No 26/2004. (4) Following accession of Croatia, it is necessary to update Table 3 of Annex I to Regulation (EC) No 26/2004 concerning the codes for fishing gear by inserting a code for harpoon, which is used in the Croatian fleet as main or second gear. (5) Table 5 of Annex I to Regulation (EC) No 26/2004 should be updated by inserting certain fleet segment codes for outermost regions since Commission Regulation (EC) No 2104/2004 (3), which provided for those codes, has exhausted its effects following the repeal of Council Regulation (EC) No 639/2004 (4). For the sake of clarity, it is also appropriate to add new fleet segmentation codes for Mayotte. (6) Regulation (EC) No 26/2004 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 26/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the tenth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (OJ L 5, 9.1.2004, p. 5). (3) Commission Regulation (EC) No 2104/2004 of 9 December 2004 laying down detailed implementing rules for Council Regulation (EC) No 639/2004 on the management of fishing fleets registered in the Community outermost regions (OJ L 365, 10.12.2004, p. 19). (4) Council Regulation (EC) No 639/2004 of 30 March 2004 on the management of fishing fleets registered in the Community outermost regions (OJ L 102, 7.4.2004, p. 9). ANNEX Annex I to Regulation (EC) No 26/2004 is amended as follows: (1) The following Table 1a is inserted after Table 1: Table 1a Country codes for Member States Member States Country Code Belgique/BelgiÃ « BEL Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  BGR Danmark DNK Deutschland DEU Eesti EST Ã ire/Ireland IRL Ã Ã »Ã »Ã ¬Ã ´Ã ± GRC EspaÃ ±a ESP France FRA Hrvatska HRV Italia ITA Ã Ã ÃÃ Ã ¿Ã  CYP Latvija LVA Lietuva LTU Malta MLT Nederland NLD Polska POL Portugal PRT RomÃ ¢nia ROM Slovenija SVN Suomi/Finland FIN Sverige SWE United Kingdom GBR (2) Table 3 is replaced by the following: Table 3 Code for fishing gear Gear Category Gear Code Static (S) or towed (T) or mobile gear (M) Pelagic (P) or demersal (D) Surrounding nets Purse seines PS M P Lampara nets LA M P Seines Beach seines SB T D/P Danish seines SDN T D/P Scottish seines SSC T D/P Pair seines SPR T D/P Trawls Beam trawl TBB T D Bottom otter trawl OTB T D Bottom pair trawls PTB T D Midwater otter trawls OTM T D/P Pelagic pair trawls PTM T D/P Otter twin trawls OTT T D/P Dredges Boat dredges DRB T D Hand dredges used on board a vessel DRH T D Mechanised dredges including suction dredges HMD T D Lift nets Boat-operated lift nets LNB M P Shore-operated stationary lift nets LNS M P Gill nets and entangling nets Set (anchored) gill nets GNS S D Driftnet GND S D/P Encircling gill nets GNC S D/P Trammel nets GTR S D/P Combined trammel and gill nets GTN S D/P Traps Pots (traps) FPO S D Hook and lines Hand lines and pole lines (hand operated) LHP S D/P Hand lines and pole lines (mechanised) LHM S D/P Set longlines LLS S D Longlines (drifting) LLD S P Troll lines LTL M P Grappling and Wounding Harpoons HAR M P Gear unknown (1) NK No gear (2) NO (3) Table 5 is replaced by the following: Table 5 Segmentation codes 1. Date of event before 31.12.2002 Fleet Segment codes Member States MAGP codes 2. Date of event from 1.1.2003 Fleet segments Segment codes Mainland MFL Aquaculture AQU Spain  outermost regions: Canary Islands. Length < 12 m. EU waters CA1 Canary Islands. Length > 12 m. EU waters CA2 Canary Islands. Length > 12 m. International and third country waters CA3 France  outermost regions: RÃ ©union. Demersal and pelagic species. Length < 12 m 4FC RÃ ©union. Pelagic species. Length > 12 m 4FD French Guiana. Demersal and and pelagic species. Length < 12 m 4FF French Guiana. Shrimp vessels. 4FG French Guiana. Pelagic species. Offshore vessels. 4FH Martinique. Demersal and pelagic species. Length < 12 m 4FJ Martinique. Pelagic species. Length > 12 m 4FK Guadeloupe. Demersal and pelagic species. Length < 12 m 4FL Guadeloupe. Pelagic species. Length > 12 m 4FM Mayotte. Seiners 4FN Mayotte. Mechanical long-liners < 23 m. 4FO Mayotte. Demersal and pelagic species. Vessels < 10 m 4FP Portugal  outermost regions: Madeira. Demersal species. Length < 12 m 4K6 Madeira. Demersal and pelagic species. Length > 12 m 4K7 Madeira. Pelagic species. Length > 12 m 4K8 Azores. Demersal species. Length < 12 m 4K9 Azores. Demersal and pelagic species. Length > 12 m 4KA (1) Not valid for vessels in fleet or reported from 1 January 2003. (2) Valid only for subsidiary fishing gear.